The Chancellor.
The defendants in their answers severally and positively deny the existence of any agreement to sell the premises in question, and two of them deny all knowledge of any such pretence until a short period before the filing of this bill.
Tliere is in proof a proposition made by the defendant, Sheldon, in the alternative to sell either the whole or the half of the premises»»
There is no sufficient proof that this proposition was accepted and a mutual contract based upon it obligatory upon all the parties.
It id a general rule that a court of equity will not decree a specific performance where the remedy is not mutual, or one.party only is bound by the agreement. Parkhust vs. Van Cortlant, 1 J. C. R. 281. It is not proved that Sheldon had authority to make the proposition from the other parties in interest who deny all knowledge of any such claim until a very recent period and many years after the proposition had been made. To test the right of complainant to the relief he seeks it is hut necessary to ask the question, if from the showing in the case it would have been in the power of the defendants or any of them if the property had decreased in value, to have coerced the complainant to make the purchase. But the defendant under this indefinite proposition has made valuable improvements upon the property with the knowledge and assent of the defendants, under an arrangement as they say, that the expense of the improvements should be allowed for in payment of rent. However this may have been, the complainant is entitled to pay for those improvements whether they were made relying upon the imperfect arrangement with Sheldon or under the understanding as stated by the defendants. From the changes in the title to the property and the singularly indefinite manner in which this business' has been transacted, the remedy of the complainant at law would perhaps be difficult and less plain and adequate than in this court'
Under the circumstances of the case I deem it the duty of the court to retain the case and direct a reference to ascertain the cost of the improvements and also to state an account between the complainant, and Burdick and Sheldon, the present owners of the property, allowing in stating the account a fair and reasonable rent for the premises during the period they were occupied jty the complainant. This *422was done in the case in 1 J. C. R., 273, before referred to, a case very analagous to the present in all its iaiporiaftt features.
Decree accordingly.